Citation Nr: 1009147	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee with superior 
inferior patellar tendonitis, a ganglion cyst, and 
postoperative residuals of a partial resection of the 
inferior patellar tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from July 2000 to July 
2004.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2009, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purposes of such 
remand were to retrieve VA treatment records and to 
readjudicate the Veteran's claim.  

On remand, the AMC delegated its responsibility to the VA's 
Remand and Rating Development Team (RRDT) of the RO in 
Huntington, West Virginia.  The RRDT attempted to obtain 
additional VA treatment records, as the Board had requested, 
but it was able to locate and obtain few if any additional 
reports of treatment.  A formal determination was entered by 
the RRDT in September 2009 as to the unavailability of VA 
treatment records, notice of which was subsequently furnished 
to the Veteran.  Upon the RRDT's completion of the requested 
actions on remand, the case has since been returned to the 
Board for further review.  

The  issue of the Veteran's entitlement to service connection 
for a right leg disorder, to include as secondary to a 
service-connected left knee disability, has been raised by 
the record, but has not been adjudicated by the agency of 
original jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of the Veteran's entitlement to an initial 
extraschedular evaluation in excess of 10 percent for 
chondromalacia patellae of the left knee with superior 
inferior patellar tendonitis, a ganglion cyst, and 
postoperative residuals of a partial resection of the 
inferior patellar tendon is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.



FINDINGS OF FACT

1.  From July 25, 2004, to the present, the Veteran's 
service-connected left knee chondromalacia patellae, 
postoperative residuals of a resection of the inferior 
patellar tendon, and a ganglion cyst are shown to be 
manifested by pain, joint effusion, and frequent occurrences 
of perceived give-way of the left knee joint; adherence of 
the patella to the underlying tissue and patellar tracking 
are also indicated, as is a 10-degree reduction in left knee 
flexion due to pain with repetitive movement.  

2.  During the relevant time period, indicia of ankylosis, 
recurrent subluxation, lateral instability, limitation on 
active or passive range of motion, impairment of the tibia or 
fibula, or arthritis of the left knee are not objectively 
demonstrated.  

3.  During the period in question, there is also shown to be 
a well-healed, non-tender surgical scar about the left knee 
and an associated area of diminished sensation to light 
touch; no deep scarring productive of limited motion, or a 
scar greater than 144 square inches or one that is unstable, 
or productive of pain or limited function, is identified.  


CONCLUSION OF LAW

For the period from July 25, 2004, to the present, the 
schedular criteria for the assignment of an initial 20 
percent rating, but none greater, for chondromalacia patellae 
of the left knee with superior inferior patellar tendonitis, 
a ganglion cyst, and postoperative residuals of a partial 
resection of the inferior patellar tendon, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, 
as in effect prior to October 23, 2008; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5258 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO or 
AMC or its designee to the Veteran, dated in February 2004, 
March 2006, October 2007, April 2009, and September 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO and AMC also provided assistance to the Veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
As indicated in the Introduction, VA attempted to obtain 
additional VA treatment records for the Veteran with limited 
success.  After reviewing the RO's attempts, the Board finds 
that it is clear further attempts at obtaining additional VA 
treatment records would be futile.  The Veteran and his 
representative have not made the RO, AMC, or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  As noted above, in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings shown distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  The Court found no basis for drawing a 
distinction between initial ratings and increased- rating 
claims for applying staged ratings.

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on X- ray findings without 
limitation of motion will not be combined with ratings based 
on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
DCs 5256 through 5262, set forth relevant provisions.  
Specifically, DC 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, while a Veteran will garner a 40 percent rating with 
flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 
5256.  When a veteran has flexion between 20 degrees and 45 
degrees, he will generate a 50 percent rating and knee 
ankylosis that is extremely unfavorable, with flexion at an 
angle of 45 degrees or more warrants a maximum 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 governs other impairment of the knee. It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides for a maximum 20 percent evaluation for 
cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint, while DC 5259 
allows a maximum of 10 percent for cartilage, semilunar, 
removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.

DCs 5260 and 5261 set forth rating schedules for limitation 
of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  
With respect to limitation of leg flexion, DC 5260 allows a 
zero percent rating for flexion limited to 60 degrees, 10 
percent for flexion limited to 45 degrees, 20 percent for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Under DC 5262, impairment of the tibia and fibula 
characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating.  38 C.F.R. § 4.71a, DC.  Impairment of the tibia and 
fibula manifested by nonunion with loose motion, requiring a 
brace generates a maximum 40 percent evaluation under this 
DC.  38 C.F.R. § 4.71a, DC 5262.

Consideration of pain and functional loss is required only 
with respect to those DCs where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
When a knee disorder is already rated under DC 5257, the 
Veteran must also have limitation of motion under DC 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
a Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, the VA's General Counsel also held that 
if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension), both codified at 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004.

In terms of disability ratings for scars, it is noted that 
from August 30, 2002, pertinent DCs of 38 C.F.R § 4.118 
provided as follows:  For a scar, other than on the head, 
face and neck, which was superficial and did not cause a 
limitation of motion, a veteran would receive a maximum 10 
percent evaluation if it covered an area of 144 square inches 
or greater under DC 7802.  Pursuant to DC 7804, a veteran 
would garner a maximum 10 percent rating for a superficial 
scar that was painful on examination.  The regulation defines 
a "superficial scar" as one that was not associated with 
underlying soft tissue damage.  38 C.F.R § 4.118, DC 7802, 
Note (2) & 7804, Note (1).  Under DC 7805, other scars should 
be rated on limitation of function of the affected part.  38 
C.F.R § 4.118, DC 7805.

Substantive changes to the rating criteria for the skin and 
specifically, scars, were again made during this appeal.  VA 
has published notice of additional regulatory changes 
effective from October 23, 2008, for claims received on or 
after that date. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As 
the current claim was filed prior to October 23, 2008, these 
most recent changes to rating scars are not applicable to 
this appeal.

It is the Veteran's primary contention that the previously 
assigned 10 percent evaluation is inadequate, as there are 
present constant pain and stiffness of the left knee, which 
are increased after long periods of standing and walking.  
His left knee is reported to give way on a regular basis and 
he is unable to stand from a kneeling or crouching position 
without support or shifting of his weight to the right knee.  

The principal medical evidence is that developed through 
three separate VA medical examinations, one of which was 
performed in May 2004 while the Veteran remained on active 
duty, with two other evaluations being conducted after 
service in June 2005 and October 2008, respectively.  The 
initial VA examination referenced an inservice surgical 
procedure involving the inferior patellar tendon, with 
resection of that tendon and removal of a damaged fat pad.  
Also, the existence of a ganglion cyst was noted at that 
time.  Despite the Veteran's allegations of instability, none 
was objectively shown on the May 2004, June 2005, or October 
2008 VA examinations.  Two plus crepitus was present in May 
2004, but with normal range of motion, including 140 degrees 
of flexion and 0 degrees of extension.  Magnetic resonance 
imaging of the left knee was noted in May 2004 to identify an 
edematous signal of the inferior patella and infrapatellar 
fat pad.  Also shown were a posterior knee cystic lesion 
consistent with a ganglion, in addition to upper patellar 
tendinitis.  

On his VA examination in June 2005, the Veteran complained of 
pain, swelling, and weakness of his left knee.  Clinically, 
the left knee exhibited a three-centimeter infrapatellar scar 
that was well-healed and non-tender, as well as a smaller 
scar of 1.5 centimeters from a childhood injury.  Some 
effusion was present along the lateral border of the 
infrapatellar tendon, where the Veteran indicated most of his 
pain was localized.  Tenderness in that area was in evidence.  
The Lachman's and McMurray's tests were negative and there 
was no showing of ligament laxity, although the patella was 
very loose.  The patella was easily dislocated to the lateral 
side and patellar compression was positive.  X-rays of the 
left knee were interpreted to be within normal limits.  

Complaints of pain and flares of pain with increased activity 
were described by the Veteran on a VA medical examination in 
October 2008.  On clinical evaluation, the Veteran ambulated 
with an antalgic gait.  Active and passive flexion of the 
left knee was from 0 to 140 degrees, and with repetitive 
movement, flexion was from 0 to 130 degrees due to pain.  
Full extension was present both actively and passively, 
without any reduction due to repetitive motion.  Shortening 
and thickening of the left patellar tendon were present, with 
tenderness to palpation and there was pain with range of 
motion.  It was also was noted that the patella was fixed to 
underlying tissues with there being decreased patellar motion 
and abnormal patellar tracking.  Although crepitus was noted, 
no instability or grinding was indicated.  The left knee 
surgical scar was vertical and medial from the patellar edge 
to four centimeters distally; it was 0.5 centimeters at its 
widest point.  The scar was reddish-purple in color and 
darker than surrounding skin, without tenderness or breakdown 
of the scar.  An area of seven by five centimeters of 
decreased sensation to light touch was distal to the scar.  
X-rays were found to reveal an abnormality in the lower pole 
of the left knee consistent with prior surgery or fracture; 
the patella appeared normal.  

In the opinion of the VA examiner in October 2008, there was 
pain on motion despite there being normal range of motion.  
The most common effects of the Veteran's left knee injury 
were noted to entail pain and stiffness.  A significant 
occupational effect was noted to result with decreased 
mobility, diminished strength, and pain.  Moderate 
limitations in the performance of chores, exercise, and 
sports or recreation were set forth. 

Of record are two lay statements from the Veteran's employer 
and his friend and co-worker, which were received by VA in 
September 2009.  The employer reported that the Veteran 
during the period from November 2007 to February 2009 was an 
operations manager and that his productivity in that capacity 
was hampered by his knee problems.  Frequent bending and 
lifting were noted to slow the Veteran and because of 
increasing pain, he was forced to take extra breaks or move 
on to less physically demanding tasks.  The Veteran's friend 
indicated that she had been a co-worker for a period of time 
and had observed the Veteran slow down and favor his left 
knee while at work.  She likewise noted that the Veteran was 
also adversely affected by knee difficulties outside of the 
work environment, being unable to continue playtime with his 
son or ride in a vehicle for any length of time without knee 
throbbing.  

In this instance, the RO has assigned a 10 percent rating on 
the basis of left knee pain, tenderness, and crepitus under 
DC 5257, while acknowledging the absence of any reduction in 
range of motion or lateral instability.  Given that the 
Veteran's complaints of left knee instability, as set forth 
on examination and upon seeking outpatient medical 
assistance, are not confirmed on any clinical evaluation, it 
is concluded that rating of the disability in question is 
more appropriately undertaken under an alternate DC.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  There is no 
objective showing of left knee ankylosis, recurrent 
subluxation, lateral instability, impairment of the tibia or 
fibula, genu recurvatum, or arthritis, and while the record 
does not specifically demonstrate that there is dislocation 
or removal of semilunar cartilage, the Veteran's prior knee 
surgery for resection of the inferior patellar tendon and the 
resulting chondromalacia patella are found to be most 
appropriately rated by analogy under DC 5258, which provides 
for a 20 percent rating where there are frequent episodes of 
locking, pain, and effusion into the joint.  See 38 C.F.R. 
§ 4.20 (2009).  Although not every element set out by DC 5258 
is continuously identified, the inservice left knee surgery 
did result in joint effusion, significant and unrelenting 
pain, and at least the perception of the Veteran that his 
left knee was poised to collapse, with additional patellar 
impairment involving adherence of the patella to underlying 
tissue, diminished mobility, and abnormal tracking, such that 
a 20 percent rating under DC 5258 is for assignment for the 
period from July 25, 2004, to the present.  Fenderson, supra.  

Alternate rating criteria do not afford a basis to assign an 
initial rating in excess of 20 percent.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5257, 5262.  Active and passive range of 
motion is within normal limits, and although repetitive 
motion and pain are noted to limit left knee flexion to 130 
degrees, such is inadequate for the assignment of a rating in 
excess of 20 percent under DC 5260.  There is otherwise no 
showing that pain and functional loss are so severe or to 
such an extent as to warrant any further schedular increase 
beyond 20 percent.  Likewise, the existence of a superficial 
scar and an area of diminished sensations is indicated, but a 
deep scar productive of limitation of motion, or a 
superficial scar of 144 square inches or one that is unstable 
or painful is not demonstrated, and, as such, a compensable 
schedular evaluation for the surgical scar of the Veteran's 
left knee is not in order.  

On the basis of the foregoing, while the record supports the 
assignment of an initial schedular rating of 20 percent for 
the period from July 25, 2004, to the present, a 
preponderance of the evidence is against the assignment of a 
schedular rating in excess of 20 percent.  As to the denial 
of a schedular evaluation in excess of 20 percent, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Board lastly has considered whether a rating higher than 
20 percent is warranted during any discrete period involved 
in this appeal, but finds that the left knee disorder did not 
even remotely meet the criteria for a higher evaluation at 
any point.


ORDER

An initial schedular rating of 20 percent, but none greater, 
for chondromalacia patellae of the left knee with superior 
inferior patellar tendonitis, a ganglion cyst, and 
postoperative residuals of a partial resection of the 
inferior patellar tendon, is granted for the period from July 
25, 2004, to the present, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

Through its most recent remand, the Board requested that the 
AMC fully develop and adjudicate the Veteran's claim for an 
initial evaluation on an extraschedular basis for his 
service-connected left knee disorder.  The Veteran previously 
indicated that his ability to continue working as a manager 
of a retail store was adversely affected to a significant 
degree by his inability to bend, lift, stand, or walk based 
on his left knee impairment.  On remand, the Veteran produced 
statements from his employer and a co-worker which bolster 
his previous argument that there was a marked interference 
with his ability to work in retail management on the basis of 
his left knee disorder.  The AMC considered such statements 
but did not seek an opinion from the authorized VA officials 
as to whether an extraschedular evaluation was in order, and 
given the state of the evidence of record, which does not 
include any contradictory opinion from a medical professional 
or vocational expert, remand to permit the AMC to refer the 
matter to the VA's Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension Service is deemed to 
be in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that the type of 
evidence required to substantiate his 
claim for an extraschedular evaluation 
could include, but is not be limited to, 
employment records referring to any 
diminished job performance or leave taken 
as a result of his left knee disorder and 
statements from any current or former 
employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his left knee 
disability on his ability to work.

2.  Thereafter, refer the issue of 
whether an extraschedular rating is 
warranted for the Veteran's service-
connected left knee disorder to the VA's 
Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).

3.  Following any other development that 
is warranted by the state of the record, 
readjudicate the claim for entitlement to 
an initial rating in excess of 20 percent 
for chondromalacia patellae of the left 
knee with superior inferior patellar 
tendonitis, a ganglion cyst, and 
postoperative residuals of a partial 
resection of the inferior patellar 
tendon, on an extraschedular basis.  If 
the benefit sought remains denied or not 
granted to the Veteran's satisfaction, 
prepare a supplemental statement of the 
case and send it to the Veteran and his 
representative.  An appropriate period of 
time to respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


